Undercofler, Justice.
This appeal is from the order of the trial court denying a motion to strike a portion of the defendant’s answer. The order was entered on May 18, 1974. No extension of time for filing the notice of appeal was obtained. On July 31,1974, the notice of appeal was filed in the superior court.
Since the notice of appeal was not filed within 30 days after entry of the appealable judgment, the appeal must be dismissed. Akin v. Sanders, 228 Ga. 251 (184 SE2d 660).

Appeal dismissed.


All the Justices concur.